IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60241
                        Summary Calendar
                        __________________

ROBERT E. TUBWELL,

                                      Plaintiff-Appellant,

versus

BARBARD DUNN, Circuit Clerk of Hinds County
Mississippi, ET AL.,

                                      Defendants,

BARBARA DUNN, Circuit Clerk of Hinds County,
Mississippi; J.D. MCADORY, Sheriff, Hinds
County, Mississippi; L.L. STEVENS, Deputy
Circuit Clerk, Hinds County, Mississippi; and
BOBBY GALLIGER, Chief Jailer, Hinds County,
Mississippi,

                                      Defendants-Appellees.

                       ---------------------

          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:91-cv-191BN

                      ---------------------
                        November 27, 1995
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Robert E. Tubwell has applied for leave to proceed in forma

pauperis on appeal.   Tubwell argues that there were genuine

issues of material fact precluding entry of summary judgment and

     *
       Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-60241
                                -2-


that a sworn declaration filed in support of the defendants'

motion for summary judgment did not comply with Fed. R. Civ. P.

56(e).   We have carefully reviewed the magistrate judge's

memorandum opinion and the record and hold that Tubwell has

failed to raise a non-frivolous issue for appeal.   Therefore, the

application for leave to proceed in forma pauperis is DENIED.

Because the appeal is frivolous, it is DISMISSED.

     Tubwell has been previously warned by this court that he may

be sanctioned for filing further frivolous pleadings.

Accordingly, Tubwell is BARRED from filing any pro se, in forma

pauperis, civil appeal in this court, or any pro se, in forma

pauperis, initial civil pleading in any court which is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court or of this court; the clerk of this

court and the clerks of all federal district courts in this

Circuit are directed to return to Tubwell, unfiled, any attempted

submission inconsistent with this bar.

     MOTION DENIED; APPEAL DISMISSED; SANCTIONS IMPOSED.